ORHffiB$\IAI.
      lJn tbt @nftpD btutts @ourt of /plrrul @lsfms
                                      No. 13-718C
                                  Fifed: June 3.20'14                      FILED
                                   .                                       JUN    32014
                                       :
KAREY COLEMAN,                         -                                 U.S. COURT OF
                                                                        FEDERAL CLAIMS

                    Plaintiff.         *      Pro Se Plaintiff; ln Forma
                                       *      Pauperis Application; Motion
             v.                        *      to Dismiss; Lack of Subject
                                       *      Matter Jurisdiction.
UNITED STATES,

                    Defendant.




      Karey Coleman, Fishers, lN, oro se.

      Robert C. Bigler, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, Washington, D.C., for defendant. With him were
Robert E. Kirschman, Jr., Director, Commercial Litigation Branch, and Stuart F.
Delery, Assistant Attorney General, Civil Division, Washington, D.C.


                                       ORDER
HORN. J.

         Plaintiff, Karey Coleman, filed a two-page pro se complaint in the United States
Court of Federal Claims. As initially filed, the caption of the complaint stated: "lN THE
SUPREME COURT OF THE UNITED STATES,'and bore two different case numbers,
neither of which is of the case number type assigned by this court: "13-1509" and
"1 : 1 3-cv-001 70-TWP-DKL.''




' Plaintiff's case numbers appear to be from plaintiff's prior cases filed in the United
States Court of Appeals for the Seventh Circuit, Coleman v. J. Everett Lioht Career
Center, No. 13-1509 (7th Cir. May 23,2013) and in the United States District Court for
the Southern District of Indiana, Coleman v. J. Everett Liqht Career Center, No. 1:'13-cv-
170-TWP-DKL (S.D. Ind. Mar. 1. 2013).
      Moreover, the initial complaint named "J. EVERETT LIGHT CAREER CENTER*
as the defendant.3 Along with his complaint, plaintiff filed an Application to Proceed ln
Forma Pauperis. In his Application to Proceed ln Forma Pauperis, Mr. Coleman states
that he is currently unemployed, has had no source of income for the past twelve
months, and has not received any gifts, inheritances, pensions, annuities, life
insurance. rents. interest or dividends in the Dast twelve months. He also claims he
does not own real estate, stock, or bonds, has no cash, and has no money in checking,
savings, or any other accounts.

       Subsequently, the Clerk's Office received a submission from plaintiff, titled
"Notification." The Clerk's Office did not file plaintiff's submission because it was
procedurally defective, and was not submitted in accordance with RCFC 5.3, 5.5(cX5),
and 5.5(d)(2). After it was returned to the plaintiff, plaintiff submitted another filing to
the Clerk's Office, entitled "Pleadings." Although that filing, again, was procedurally
defective, it was filed by leave of the undersigned. In his "Pleadings" submission,
plaintiff correctly identifies this court as the United States Court of Federal Claims and
properly names the United States as the defendant. As discussed more fully below,
considering plaintiff's pro se status, and drawing all reasonable inferences in plaintiff's
favor, the court will treat plaintiff's "Pleadings" submission as an amended complaint,
as it correctly identifies the United States as the defendant, and this court as the court
in which plaintiff's complaint is filed. In his confused filing, plaintiff alleges:

2 According to the information available on its website, the "J. EVERETT LIGHT
CAREER CENTER' is a "CAREER AND TECHNICAL EDUCATION CENTER," located
in Indianapolis, Indiana, which "serves 12 school corporations in Marion, Boone and
Hamilton counties with a variety of quality career and technical education programs."
Available at http:i/jelcc.com/about-jel/ (last visited on June 3,2014) (capitalization in
original).
3
   Rule 1O(a) of the Rules of the United States Court of Federal Claims (RCFC) (2013)
states that "[t]he title of the complaint must name all the parties . . . , with the United
States designated as the party defendant.' RCFC 10(a); see also 28 U.S.C S 1a91(a)(1)
(2014. fhe United States Supreme Court has indicated thatforsuitsfiled in the United
States Court of Federal Claims and its predecessors, "[i]f the relief sought is against
others than the United States the suit as to them must be ignored as beyond the
jurisdiction of the court." United States v. Sherwood, 312 U.S. 584, 588 (1941) (citation
omitted). Stated differently, "the onlv proper defendant for any matter before this court
 is the United States, not its officers, nor any other individual." Stephenson v. United
 States,58 Fed. Cl. 186, 190 (2003) (emphasis in original); see also United States v.
 Sherwood,312 U.S. at588; Brown v. United States, 105 F.3d 621,623 (Fed. Cir.), reh'o
denied (Fed. Cir.'1997); Hoverv. United States, 113 Fed. C|.295,296 (2013) ("As an
 initial matter, it is well settled that the United States is the only proper defendant in the
 United States Court of Federal Claims."); Warren v. United States, 106 Fed. Cl. 507,
 510-11 (2012) ("lt is well settled that the United States is the only proper defendant in
the Court of Federal Claims."); Mav v. United States, 80 Fed. Cl.442,444 ("Jurisdiction,
then, is limited to suits against the United States."), affd, 293 F. App'x 775 (Fed. Cir.),
 reh'q and reh'q en banc denied (Fed. Cir. 2008).
      1.   I Karey Coleman am pleading Tanya Pratt' made a ruling on my claim
           that was ruled fraudulently by the statements Tanya Pratt made 1:13-
           cv-00718-MHB [sic] lC 35-44-2-15

      2.   Tanya Pratt held a ruling on a supplemental complaint against J.
           EVERETT LIGHT CAREER CENTER' Stating I did not claim a
           defendant Todd Delay at all in this cause but Tanya Pratt has Todd
           Delay in statement of the claim

           Todd Delay was the basis of the claims towards J. EVERETT LIGHT
           CAREER CENTER and Tanya Pratt falsely states Todd Delay was not
           stated at all so the name should not exist at all




' Tanya Walton Pratt serves as a Judge on the United States District Court, Southern
District of lndiana.
5
  The case number 1:13-cv-00718 refers the proceedings in this court, and should read
1:13-cv-00718-MBH, not to the proceedings before "Tanya Pratt" in the United States
District Court for the Southern District of Indiana. The reference to "lC 35-44-2-1 ,"
appears to be a reference to the former Indiana Code Provision for "Perjury." The
statute stated:

      (a) A person who:

           (1) makes a false, material statement under oath or           affirmation,
           knowing the statement to be false or not believing it to be true; or
           (2) has knowingly made two (2) or more material statements, in a
           proceeding before a court or grand jury, which are inconsistent to the
           degree that one (1) of them is necessarily false; commits perjury, a
           Class D felony.

      (b) In a prosecution under subsection (a)(2) of this section:

           (1) the indictment or information need not specify which statement is
           actually false, and
           (2) the falsity of a statement may be established sufficient for
           conviction, by proof that the defendant made ineconcilably
           contradictory statements which are material to the point in question.

The statute was repealed, effective July 1, 2012, and replaced with Indiana Code 35-
44.1-2-1 (2012), which contains substantially similar language.
6
  Capitalization, punctuation, grammar and spelling errors appear as in Mr. Coleman's
submissions.
        4. fanya Pratt were the statements made under oath if so isn't that a
             federal crime not justice evidently if the stamens [sic] are known to be
             false

        5. Then    when I filed the appeal it was based on the ruling because Tanya
             Pratt had already claimed J. EVERETT LIGHT CAREER CENTER had
             violated under Tiile I General Provision

        o.   When I sent my complaint to the Seventh Circuit Court 13-1509 Everett
             Mckinley Dirksen/ claimed I wasn't under poverty level procedure
             article 5183(b)

        7.   Everett McKinley made several of false statements amongst every
             appeal ordering to pay court fee and I am evidently under poverty level
             under oath isn't that lC 35-44-2-1 also

        8.   So I feel like the issues within the justice system need to be addressed
             and I need a correct ruling as well due by my civil rights

             That's why I state due to violation of my civil rights as a citizen I ask for
             a relief of 12,000,000 dollars due to detours towards my success and
             the misconduct lead by others against my motivation on procedure to
             succeed in my life

         Defendant moves to dismiss plaintiff's complaint pursuant to RCFC 12(b)(1) for
lack of subject matter jurisdiction. Defendant also asserts that "[e]ven if the Court were
to possess jurisdiction over Mr. Coleman's complaint," plaintiff's complaint is baned by
res judicata. Moreover, the government alleges that the complaint fails to state a claim
upon which relief can be granted and should be dismissed pursuant to RCFC 12(bX6)
because to the extent plaintiffs complaint "does state any claim at all, it appears to
attempt to state a claim against a Federal judge for dismissing plaintiffs previous
complaint," filed in the Southern District of Indiana. Defendant states that "it appears
that Mr. Coleman's complaint in this Court is really a result of dissatisfaction" with
United States District Court Judge Tanya Walton Pratt's decision dismissing plaintiffs
previous "civil rights" complaint for failure to state a claim. Mr. Coleman appealed
Judge Pratt's decision to the Seventh Circuit but his appeal was dismissed for failure to
pay the docketing fee. See Coleman v. J. Everett Liqht Career Ctr., No. 13-1509. To
date, plaintiff has not responded to the government's motion to dismiss, although
plaintiff has been allotted more time than provided under the court's Rules.




t   lt appears that plaintiff confused the name of the courthouse building in which the
United States Court of Appeals for the Seventh Circuit and the United States District
Court for the Northern District of lllinois are located, with the name of the individual who
dismissed plaintiffs appeal for failure to pay the required docketing fee.
                                       DtscusstoN
        When determining whether a complaint filed by a ple se plaintiff is sufficient to
invoke review by a court, pro se plaintiffs are entitled to liberal construction of their
pleadings. See Haines v. Kerner, 404 U.S. 519, 520-21 (requiring that allegations
contained in a pro se complaint be held to "less stringent standards than formal
pleadings drafted by lawyers"), reh'q denied,405 U.S. 948 (1972); see also Erickson v.
Pardus,551 U.S.89,94 (2007); Huqhes v. Rowe,449 U.S.5,9-10 (1980); Estelle v.
Gamble,429 U.S.97, 106 (1976), reh'q denied,429 U.S. 1066 (1977); Matthews v.
United States, No. 2013-5109,2014 WL 1758664, at .1 (Fed. Cir. May 5,20141;
Diamond v. United States, 1 1 5 Fed. Cl. 516, 524 (2014). "However, "'[t]here is no duty
on the part of the trial court to create a claim which [the plaintiffj has not spelled out in
his [or her] pleading.""'Lenqen v. United States, 100 Fed. C|.317,328 (2011)
(alterations in original) (quoting Scoqin v. United States,33 Fed. C|.285,293 (1995)
(quoting Clark v. Nat'l Travelers Life Ins. Co.,518 F.2d 1167,1169 (6th Cir. 1975))); see
also Bussie v. United States, 96 Fed. Cl. 89, 94, affd, 443 F. App'x 542 (Fed. Cir.
2011); Minehan v. United States,75 Fed. C|.249,253 (2007). "While a pro se plaintiff
is held to a less stringent standard than that of a plaintiff represented by an attorney, the
pro se plaintiff, nevertheless, bears the burden of establishing the Court's jurisdiction by
a preponderance of the evidence." Riles v. United States, 93 Fed. Cl. 163, 165 (2010)
(citing Huqhes v. Rowe,449 U.S. at 9 and Tavlorv. United States,303 F.3d 1357, 1359
(Fed. Cir.) ("Plaintiff bears the burden of showing jurisdiction by a preponderance of the
evidence."), reh'q and reh'q en banc denied (Fed. Cir. 2002)); see also Hanis v. United
States, 113 Fed. C|.290,292 (2013) ("Although plaintiffs pleadings are held to a less
stringent standard, such leniency'with respect to mere formalities does not relieve the
burden to meet jurisdictional requirements."' (quoting Minehan v. United States, 75 Fed.
Cl. at 253)).

         In order to provide access to this court to those who cannot pay the filing fees
mandated by RCFC 77.1(c) (2013), the statute at 28 U.S.C. S 1915 (2012) permits a
court to allow plaintiffs to file a complaint without payment of fees or security, under
specific circumstances. Plaintiff, Karey Coleman, filed an Application to Proceed ln
Forma Pauperis. The standard in 28 U.S.C. g 1915(a)(1) for in forma pauperis eligibility
is "unable to pay such fees or give security therefor." Determination of what constitutes
"unable to pay" or unable to "give security therefor," and, therefore, whether to allow a
plaintiff to proceed in forma pauperis is left to the discretion of the presiding judge,
based on the information submitted by the plaintiff or plaintiffs. See, e.q., Rowland v.
Cal. Men's Colonv, Unit ll Men's Advisorv Council, 506 U.S. 194, 217-18 (1993);
Fuentes v. United States, 100 Fed. C|.85,92 (2011). In Fiebelkorn v. United States,
the United States Court of Federal Claims indicated:

       [T]he threshold for a motion to proceed in forma pauperis is not high: The
       statute requires that the applicant be "unable to pay such fees." 28 U.S.C.
       $ 1915(a)(1). To be "unable to pay such fees" means that paying such
       fees would constitute a serious hardship on the plaintiff, not that such
       payment would render plaintiff destitute.
Fiebelkorn v. United States,77 Fed. C1.59,62 (2007); see also Havesv. United States,
71 Fed. Cl. 366, 369 (2006). Although Mr. Coleman's lack of income and absence of
savings could qualify him for in forma pauperis status, his complaint is dismissed for
lack of jurisdiction in this court.

        Moreover, plaintiff has violated the "three strikes" rule of 28 U.S.C. $ 1915, by
filing at least three complaints in federal courts which were dismissed for failure to state
a claim. See Coleman v. J. Everett Liqht Career Ctr., No. 1:13-cv-17O-TWP-DKL;
Coleman v. Bureau of Ind. Educ., No. 1:12-cv-10OS-JMS-MJD (S.D. Ind. Nov.2,2012);"
Coleman v. lnd. Civil Riqhts Comm'n, No. 1:12-cv-1238-SEB-DML (S.D. Ind. Sept.6,
2012\.

        The statute at 28 U.S.C. S 1915(g), titled the Prison Litigation Reform Act, denies
in forma pauperis status to repetitive complainants, and also was enacted to discourage
frivolous lawsuits. lt states:

       In no event shall a prisonere bring a civil action or appeal a judgment in a
       civil action or proceeding under this section [titled "Proceedings in forma
8
 Plaintiff also filed two appeals to the United States Court of Appeals for the Seventh
Circuit, which were dismissed for failure to pay the docketing fee. See Coleman v. J.
Everett Liqht Career Ctr., No. 13-1509 and     @,                               No. 12-
3582 (7th Cir. Jan. 25,2013).
s
  A number of courts have reviewed the words of 28 U.S.C. S 191s(aXl), regarding in
forma pauperis applications by non-prisoner litigants in federal courts, and have
concluded that Congress did not intend for non-prisoners to be barred from being able
to proceed in forma pauperis in federal court. See, e4, Flovd v. United States Postal
Serv., 105 F.3d274,275-76 (6th Cir.), reh'q denied (6th Cir. 1997); Schaqene v. United
States, 37 Fed. Cl. 661, 663 (1997) (finding that it was not the intent of Congress to
eliminate the in forma pauoeris right of access to federal courts of eligible, indigent, non-
prisoners), appeal dismissed, 152 F.3d 947 (Fed. Cir. 1998); see also In re Prison
Litioation Reform Act, 105 F.3d 1131, 1134 (6th Cir. 1997) (discussing how to
administer in forma pauperis rights to a non-prisoner, thereby acknowledging the rights
of non-prisoners to apply for in forma oauperis status); Leonard v. Lacy, 88 F.3d 181,
183 (2d Cir. 1996) (using "sic" following the word "prisoner" in 28 U.S.C. S 1915(aX1)
seemingly to indicate that the use of that word was too nanow); Smith v. United States,
1 1 3 Fed. Cl. 241 , 2a3 Q013); Powell v. Hoover, 956 F. Supp. 564, 566 (M.D. Pa. 1997)
(holding that a "fair reading of the entire section [28 U.S.C. S 191s(aXl)] is that it is not
limited to prisoner suits"). Moreover, 28 U.S.C. $ 1915(a)(1) refers to both "person" and
"prisoner." The word "person" is used three times in the subsection, while the word
"prisoner" is used only once. This court, therefore, finds that the single use of the word
"prisoner" in the language of 28 U.S.C. S 1915(a)(1) was not intended to eliminate a
non-prisoner from proceeding in federal court in forma pauperis, provided that the civil
litigant can demonstrate appropriate need. Any other interpretation is inconsistent with
the statutory scheme of 28 U.S.C. S 1915.
       pauperis"l   if the prisoner has, on 3 or more prior occasions,     while
       incarcerated or detained in any facility, brought an action or appeal in a
       court of the United States that was dismissed on the grounds that it is
       frivolous, malicious, or fails to state a claim upon which relief may be
       granted, unless the prisoner is under imminent danger of serious physica.
       injury.

28 U.S.C. S 1915(g); see also McLean v. United States,566 F.3d 391,394 (4th Cir.
2009); Pettus v. Morqanthau, 554 F.3d 293, 296 (2d Cir. 2009); Warren v. United
States, 106 Fed. C|.507,509-10 (2012); Dudlevv. United States,61 Fed. C|.685,686
(2004).

        As noted above, plaintiff has filed numerous previous lawsuits in federal courts,
three of which were dismissed for failure to state a claim upon which relief can be
granted. See, e.q., Coleman v. J. Everett Lioht Career Ctr., No. 1:13-cv-170-TWP-DKL
(Dismissing the case because "no plausible claim has been stated."); Coleman v.
Bureau of Ind. Educ., No. 1:12-cv-1O0S-JMS-MJD ("Despite repeated efforts and
directions as to applicable guidelines for pleadings, coleman remains unable to assen a
plausible claim against the defendant."); Coleman v. Ind. Civil Riqhts Comm'n, No. 1:12-
cv-l238-sEB-DML (Holding that plaintiffs "complaint fails to state a claim upon which
relief can be granted."). Therefore, Mr. coleman is subject to the "three strikes" rule
and his Application to Proceed ln Forma Pauoeris must be denied. Plaintiff is barred
from filing further in forma pauperis petitions in this court.

         Moreover, on the merits, Mr. coleman's complaint is insufficient to establish a
 cause of action in this court. lt is well established that "'subject-matter jurisdiction,
 because it involves a court's power to hear a case, can never be forfeited or waived.,,,
 Arbaqq[v..Y & H Corp., 546 U.S. 500, 514 (2006) (quoting United States v. Cotton, 535
 u.s. 625, 630 (2002)). "[F]ederal courts have an independent out getion to ensure tnat
 they do not exceed the scope of their jurisdiction, and therefore ihey must raise and
 decide jurisdictional questions that the parties either overlook or elect not to press."
 Hendersorr ex rel. Henderson v. shinseki, 131 s. cl. 1197,1202 (2011); see also Hertz
 corp. v. Friend, 559 u.s. 77,94 (2010) ("courts have an independent obligation to
 determine whether subjeclmatter jurisdiction exists, even when no party challenges it."
 (citing A&au-sh v. Y & H Corp., 546 U.S. at 514)); Speciat Devices, Int. v. OEA. lnc.,
 269 F.3d 1340,1342 (Fed. cir.2001) ('tAl court has a dutyto tnquire into itsyurlsdiction
to hear and decide a case." (citing Johannsen v. pay Less Druq Stores N.W., Inc., 91g
 F2d 160, 161 (Fed. cir. 1990))); view Enq'o. Inc. v. Roboticvision svs- tnc. 11s F.3d
 962, 963 (Fed. cir. 1997) ("[c]ourts must atways look to theirprisdictiorl whetherthe
parties raise the issue or not."). "The objection that a federal court lacks subjeclmatter
jurisdiction . . may be raised by a party, or by a court on its own initiative, ai any stage
              :
in the litigation, even aftertrial and the entry of judgment."Arbauqh v. y & H corp., 5i6
U.S. at 506; see atso cent. pines Land co.. L.L.c. v. united statEl,667T3d-1360,
 1 364 n.1 (Fed. cir. 2012) (" An objection to a court's suulect
                                                                 rnatter yurisdiction can be
raised by any party or the court at any stage of litigation, including after trial and the
entry of judgment." (citing Arbauoh v. Y & H Corp., 546 U.S. at 506)); Rick,s Mushroom
Serv., lnc. v. United States,521 F.3d 1338, 1346 (Fed. Cir.2008) ("[A]ny party may
challenge, or the court may raise sua sponte, subject matter jurisdiction at any time."
(citing Arbauqh v. Y & H Corp., 546 U.S. at 506; Folden v. United States, 379 F.3d
1344, 1354 (Fed. Cir.), reh'q and reh'q en banc denied (Fed. Cir. 2004), cert. denied,
545 U.S. 1127 (2005); and Fanninq, Phillips & Molnar v. West, 160 F.3d 717,720 (Fed.
Cir. 1998))); Pikulin v. United States,97 Fed. C|.71,76, appeal dismissed,425 F. App'x
902 (Fed. Cir.2011). In fact, "[s]ubject matter jurisdiction is an inquiry that this court
must raise sua sponle, even where . . . neither party has raised this issue." Metabolite
Labs.. Inc. v. Lab. Corp. of Am. Holdinqs,370 F.3d 1354, 1369 (Fed. Cir.) (citing Textile
Prods., lnc. v. Mead Corp., 134 F.3d 1481,1485 (Fed. Cir.), reh'q denied and en banc
suqqestion declined (Fed. Cir.), cert. denied,525 U.S.826 (1998)), reh'q and reh'q en
bancdenied (Fed. Cir.2004), cert. qranted inpedsub. nom Lab. Corp. of Am. Holdinqs
v. Metabolite Labs., Inc.,546 U.S.975 (2005), cert. dismissed as improvidentlvqranted,
548 U.S. 124 (2006).

         Pursuant to the RCFC and the Federal Rules of Civil Procedure, a plaintiff need
only state in the complaint "a short and plain statement of the grounds for the court's
jurisdiction," and "a short and plain statement of the claim showing that the pleader is
entitled to relief." RCFC 8(a)(1), (2)(2013); Fed. R. Civ. P.8(aX1), (2)(2014);see also
Ashcroft v. lqbal, 556 U.S. 662, 677-78 (2009) (citing Bell Atl. Corp. v. Twomblv, 550
U.S. 544, 555-57, 570 (2007)). "Determination of jurisdiction starts with the complaint,
which must be well-pleaded in that it must state the necessary elements of the plaintiffs
claim, independent of any defense that may be interposed." Hollev v. United States,
 124 F.3d 1462, 1465 (Fed. Cir.) (citing Franchise Tax Bd. v. Constr. Laborers Vacation
Trust,463 U.S. 1 (1983)), reh'q denied (Fed. Cir. 1997); see also Ktamath Tribe Claims
Comm. v. United States, 97 Fed. Cl. 203, 208 (2011); Gonzalez-McCaullev Inv. Grp..
Inc. v. United States, 93 Fed. Cl. 710, 713 (2010). "Conclusory allegations of law and
unwarranted inferences of fact do not suffice to support a claim." Bradley v. Chiron
Corp., 136 F.3d 1317,1322 (Fed. Cir. 1998); see aiso Mczeal v. Sprint f..lextel Corp.,
501 F.3d 1354, 1363 n.9 (Fed. Cn.2007) (Dyk, J., concurring in part, dissenting in part)
(quoting C. Wright and A. Miller, Federal Practice and Procedure S 1286 (3d ed. 200a)).
"A plaintiff's factual allegations must'raise a right to relief above the speculative level'
and cross 'the line from conceivable to plausible."' Three S Consultino v. United States,
104 Fed. C|.510, 523(2012) (quoting Bell Atl. Corp. v. Twomblv,55O U.S. at55S), aff'd,
No. 2012-5104,2014WL 1394969 (Fed. Cir. Apr. 11, 2014). As stated in Ashcroft v.
lqbal, "[a] pleading that offers 'labels and conclusions' or'a formulaic recitation of the
elements of a cause of action will not do.' 550 u.s. at 555. Nor does a complaint suffice
if it tenders 'naked assertion[s]' devoid of 'further factual enhancement."' Ashcroft v.
lqbal,556 U.S. at678 (quoting Bell Att. Corp. v. Twombty,5S0 U.S. at555).

       When deciding a case based on a lack of subject matter jurisdiction or for failure
to state a claim, this court must assume that all undisputed facts alleged in           the
complaint are true and must draw all reasonable inferences in the non-movant's favor.
See Erickson v. Pardus, 551 U.S.89,94 (2007) ("ln addition, when ruling on a
defendant's motion to dismiss, a judge must accept as true all of the factual allegations
contained in the complaint." (citing Bell Atl. Corp. v. Twomblv, 550 U.S. at 555-56 (citing
Swierkiewicz v. Sorema N. A., 534 U.S. 506,508 n.1 (2002)))); Scheuerv. Rhodes,416
U.S. 232, 236 (1974) ("Moreover, it is well established that, in passing on a motion to
dismiss, whether on the ground of lack of jurisdiction over the subject matter or for
failure to state a cause of action, the allegations of the complaint should be construed
favorably to the pleader."), abroqated on other qrounds by Harlow v. Fitzoerald, 457
U.S. 800 (1982), recoqnized !y Davis v. Scherer, 468 U.S. 183, 190 (1984); United Pac.
lns. Co. v. United States, 464 F.3d 1325, 1327-28 (Fed. Cir. 2006); Samish Indian
Nation v. United States,419 F.3d 1355, 1364 (Fed. Cir.2005); Boise Cascade Corp. v.
United States, 296 F.3d 1339, 1343 (Fed. Cir.), reh'q and reh'q en banc denied (Fed.
Cn.2002), cert. denied,538 U.S.906 (2003).

       The Tucker Act grants jurisdiction to this court as follows:

       The United States Court of Federal Claims shall have jurisdiction to render
       judgment upon any claim against the United States founded either upon
       the Constitution, or any Act of Congress or any regulation of an executive
       department, or upon any express or implied contract with the Uniteo
       States, or for liquidated or unliquidated damages in cases not sounding in
       tort.

28U.S.C.$1a91(a)(1). AsinterpretedbytheUnitedStatesSupremeCourt,theTucker
Act waives sovereign immunity to allow jurisdiction over claims against the United
states (1) founded on an express or implied contract with the united states, (2) seeking
a  refund from a prior payment made to the government, or (3) based on federal
constitutional, statutory, or regulatory law mandating compensation by the federal
government for damages sustained. see United states v. Navaio Nation, ss6 u.s. 2g7,
289-90 (2009); United States v. Mitcheil,463 U.S. 206,216 (1983); see also Greenlee
Cntv.. Ariz. v. United States,487 F.3d 871,875 (Fed. Cir.), reh'q and reh'q en oanc
denied (Fed. Cit. 2007), cert. denied, 552 U.S. 1142 (2008); patmer v. United States,
168 F.3d 1310, 1314 (Fed. Cir. 1999).

       "Not every claim invoking the Constitution, a federal statute, or a regulation is
cognizable under the Tucker Act. The claim must be one for money damages against
the United States. . . ." United States v. Mitchell, 463 U.S. at 216; see also United
$tates v. White Mountain Apache Tribe, 537 U.S. 465, 472 (2003); Smith v. United
States, 709 F.3d 1114, 1116 (Fed. Cir.), cert. denied, 134 S. Ct. 2S9 (2013)r
FaaioSnack Coro. v                      ,566 F.3d 1358, 1360 (Fed. Cir.2009); Rick;s
Mushroom serv., Inc. v. United states, s2l F.3d at 1343 ("[p]laintiff must. . . identify a
substantive source of law that creates the right to recovery of money damages against
the united states."). In ontario Power Generation, Inc. v. United states, the United
states court of Appeals for the Federal circuit identified three types of monetary claims
for which jurisdiction is lodged in the united states court of Federal claims. The court
wrole:

      The underlying monetary claims are of three types. First, claims
      alleging the existence of a contract between the plaintiff and the
       government fall within the Tucker Act's waiver.    .      . Second, the Tucker
       Act's waiver encompasses claims where       "the plaintiff has paid money over
       to the Government, directly or in effect, and seeks return of all or part of
       that sum." Eastport S.S. lCorp. v. United States, 178 Ct. Cl. 599,605-06,'
       372 F.2d [1002,] 1007-08 [(1967)] (describing illegal exaction claims as
       claims "in which 'the Government has the citizen's money in its pocket"'
       (quoting Clapp v. United States,127 Ct. Cl. 505, 117 F. Supp. 576, 580
       (1954)) . . . . Third, the Court of Federal Claims has jurisdiction over those
       claims where "money has not been paid but the plaintiff asserts that he is
       nevertheless entitled to a payment from the treasury." Eastport S.S., 372
       F .2d at 7. Claims in this third category, where no payment has been
       made to the government, either directly or in effect, require that the
       "particular provision of law relied upon grants the claimant, expressly or by
       implication, a right to be paid a certain sum." ld.; see also Testan [v
       United Statesl , 424 U.S.1392,1 401-02 [1976] ("Where the United States is
       the defendant and the plaintiff is not suing for money improperly exacted
       or retained, the basis of the federal claim-whether it be the Constitution, a
       statute, or a regulation-does not create a cause of action for money
       damages unless, as the Court of Claims has stated, that basis 'in itself . . .
       can fairly be interpreted as mandating compensation by the Federa
       Government for the damage sustained."' (quoting Eastport S.S., 372 F.2d
       at 1009)). This category is commonly referred to as claims brought under
       a "money-mandating" statute.

Ontario PowerGeneration, lnc. v. United States,369 F.3d 1298, 1301 (Fed. Cir.2004);
see also Two. of Saddle Brook v. United States, 104 Fed. Cl. 101, 106 (2012).

        To prove that a statute or regulation is money-mandating, a plaintiff must
demonstrate that an independent source of substantive law relied upon "'can fairly be
interpreted as mandating compensation by the Federal Government."' United States v.
Navaio Nation, 556 U.S. at 290 (quoting United States v. Testan,424 U.S. at 400); see
also United States v. White Mountain Apache Tribe, 537 U.S. at 472; United States v.
Mitchell,463 U.S. at 217; Blueport Co.. LLC v. United States, 533 F.3d 1374, 1383
(Fed. Cir.2008), cert. denied,555 U.S. 1153 (2009). The source of law granting
monetary relief must be distinct from the Tucker Act itself. See United States v. Navaio
Nation, 556 U.S. at 290 (The Tucker Act does not create "substantive rights; [it is simply
al jurisdictional provision[] that operatels] to waive sovereign immunity for claims
premised on other sources of law (e.9., statutes or contracts)."). "'lf the statute is not
money-mandating, the Court of Federal Claims lacks jurisdiction, and the dismissal
should be for lack of subject matter jurisdiction."' Jan's Helicopter Serv.. Inc. v. Fed.
Aviation Admin., 525 F.3d 1299, 1308 (Fed. Cir. 2008) (quoting Greenlee Cntv., Ariz. v.
United States, 487 F.3d at 876); Fisher v. United States , 402 F.3d 1167 , 1173 (Fed. Cir.
2005) (The absence of a money-mandating source is "fatal to the court's jurisdiction
under the Tucker Act."); Peoples v. United States, 87 Fed. Cl. 553, 565-66 (2009).




                                            10
          Mr. Coleman's short, confused pleading fails to allege any basis for the
 jurisdiction of this court. lt appears that plaintiff's allegations take issue with and allege
 misconduct as a result of a ruling issued by united states District court Judge Tanya
  Pratt of the United States District Court for the Southern District of Indiana, dismissing
 plaintiff's 2013 complaint for failure to state a claim. see coleman v. J. Everett Liqhl
 career ctr., No. 1:13-cv-170-TWP-DKL. plaintiff alleges that Judge Tanya eratt "made
 a ruling on my claim" that was "ruled fraudulenfly by the statements Tanya pratt made.,,
 Mr. coleman alleges that the "fraudulent[]" statements allegedly made by Judge Tanya
 Pratt were "made under oath" and plaintiff claims that this iJa "federal crime noi justice."
 J_udg9s enjoy immunity from suit for activities performed in their official judicial capacity.
 SJe Mireles v. Waco, S02 U.S. 9, 11-13 (1991); Butz v. Economou, 43b U.S. 478, 508_
 17_(978); Bradlev v. Fisher, 80 U.S. 335,347 (1871);
                                                            @,
97 Fed. Cl. at 75. This court, therefore, cannot entertarn ptarntms ctarnrs -against Judge
 Pratt, as all of plaintiffs allegations stem from her decision on Mr. coleman'i 20t g ctai,
 in the District Court for the Southern District of Indiana.

        Plaintiff also refers to "Everett Mckinley Dirksen," who allegedly.made several
                                                                                              of
false statements." Although plaintiff fails to specify, who ,,Everett-M"ftinl"y', is, as noted
 above, after examining plaintiff's prior litigation history at the united siates court of
Appeals for the seventh circuit, it appearl that plaintiif has confused the name
                                                                                         of the
courthouse building, named after former United states senator, Evereft McKinley
 Dirksen, which is the location of the federal District and circuit couris, with the
                                                                                      name of
the individual who dismissed plaintiff's appeal for failure to pay the docketing fee.
                                                                                           see
.o10919r lismissat in coteman y. J..Evereft Liqht career ctr., No. 13-1509 lzin bir. rra"y
23,2013). In fact, the order dismissinglraritiffsTbl3 appear at the seventn circuit
was issued by Desiree st. German, Depuiy clerk of the united states court
                                                                                   of Appears
for the Seventh Circuit, and not ,,Everett Mikinley."

         The only proper forum in which praintiff courd appear the decision issued by
 Judge Pratt of the United States District Court for the Southern District of Indiana
                                                                                          was
 the United States Court of Appeals for the Seventh Circuit. lt is well-setiled that
                                                                                          this
        hgs no jurisdiction to review decisions issued by federal District courts. see
 99yrt_                                                                                    za
 u s c..s.1291 (2012) ("The courts of appeals . . . shali have jurisdiction of appeals from
 all final decisions of the district courts of the United states. . . "); see
 United states, 17 F.3d 378,380 (Fed. cir. 199a) (,,[T]he courtof'FeGr;-r     ari6'Jrshra,
                                                                                 cr"ffiii",
 not have jurisdiction to review the decisions of district courts or the clerks of district
courts_ relaling to proceedings before those courts."); schrader v.
                                                                          united states, 103
Fed. cr. 92,-97 (2012) (noting that this court does not have
                                                                  lurisdEtioi-ioGview
decisions of a federal district court" (citing Joshua v. United states 17 F.3d
                                                                                           te
                                                                          ,
Moreover, as discussed above, plaintiff atreioylGo'an appeal to the seventh
                                                                                    at 380)).
                                                                                      circuit,
but that appeal was dismissed and a mandate'was issued ;,for failure to timety pay
                                                                                          tne
lequired d_ocketing fee." see coleman v. J. Everett Lioht career ctr., No. ts_t5dg. rhe
SeventhCircuita|sodeniedp|mreca||thecourt,s
mandate. similarly, the court had arready denied praintiffs motion to p.cu"J torr"
pauperis as well as denied-two motions by plaintifi                                  6
                                                        to vacate the couri,s Rprit t-a, zots
order instructing the plaintiff to pay a docketing fee, or risk having the appeai
                                                                                  Ji#isseo.

                                             11
       The United States Court of Federal Claims also does not have the authority to
 review the decisions of the United states courts of Appeals for the seventh circuit,
 which can only be appealed to the United States Supreme Court. See 28 U.S.C.
 S 1254 (20'12). As indicated in 28 U.S.C. g 1254:

        Cases in the courts of appeals may be reviewed by the Supreme Court by
        the following methods:

        (1) By writ of certiorari granted upon the petition of any party to any civil or
            criminal case, before or after rendition of judgment or decree;

        (2) By certification at any time by a court of appeals of any question of law
            in any civil or criminal case as to which instructions are desired, ano
            upon such certification the Supreme Court may give binding
            instructions or require the entire record to be sent up for decision of the
            entlre matter in controversy.

28 U.S.C. g 1254 (emphasis in originat).

         To the extent that Mr. coleman is trying to allege that Judge Tanya pratt or any
 government official committed civil fraud or a tortious act by making 'false statementsJ'
 the Tucker Act. expressly excludes tort claims, including ihose c6mmitted by federal
 officials, from the jurisdiction of the United states court of Federal claims. see 2g
 9,9 C -9 M91(a)(1); see atso Keene Corp. v. United States, 508 U.S. 200,214 (gg3);
 Rjc-kb Mushroom serv.. Inc.-v. United states, szt r^go at tg+3; Alves v. united States,
       F 3d 1454, 14s9 (Fed. cir. 1998); Brown v. United states, 1o-sF3aGz, 623 (Fed.
 13-3
CL! rylg denied (Fed. Cir. 1997); Gotden pacjarrcoro v. United States, 15 F.3d
1066, 1070 n.8 (Fed. cir.),.tqlrg denied, en banc duqqestion decl''ned (Fed. cir.), cert.
denied,513 U.S.961 (1994);gejlersr-_Udled Slates, ito reO. Cl. OZ oo (ZorS);ratick-
v. United states, 109 Fed c|. s51,558, aff'd, s41 F. App'x 1000 (Fed. cir.2or3r
Hampgl v..United States, 97Fed. Ct.235,238, affd,429 F. App'x 995 (Fed. Cn.2O11t,
gert. dismissed, 132 s. ct. i105 (2012); woodson v. United States, ds rea.
                                                                                     cl.640,
9!9 Lzo9e);   @,                              zo reo. cr. r, a (zooo)r appeatdismissed,
          App'x 615 (Fed. Cir.), reh'o denied (Fed. Cir.), cert. d941Crl,5s2 US. 1OSO
   f.
Z_3-6

!2.097); +91:U!1cd-S!s!cs_ I 72 Fed Ct. 284, zso (zo0OI Zh"norinq u.     Unt
                                                                 iqb!-@lF-d
                                                                                              ,

!1r.9      ct.732,73e, affd,204 F. App,x 885 (Fed. cir.),                             .-.2ooq.
Therefore, this court does not have jurisdiction over plaintiffGivifiE'luO or tort claims.

        To the extent plaintiff is trying to allege a violation of his "civil rights as a citizen,"
or requests "a correct ruling as well due by my civil rights," the united states court of
Federal Claims lacks jurisdiction to hear claimi alleging deprivation of civil rights under
color of ]"* scc Etkins v. United states,229 ct. cl.607,60s (1981) (.[w]e do not
have jurisdiction over claim_s based upon alleged violations of the civit rigtris taws.";
(citation omitted); see arso                                 105 Fed. cr. 99, 109 (zorz); t'ti^i
v. United states, 104 Fed. Weste{J--u-0i1edsh&s, ss+ F. App'x 930 (Fed. cir. 2013):
                              ct.278,284 (2012), affo,

                                                12
Hanes v. United States,44 Fed. Cl.441,449 (1999), aft'd,243 F.3d 562 (Fed. Cir.),
reh'q denied (2000); Sanders v. United States,34 Fed. C|.75,80 (1995), aff'd, 104 F.3d
376 (Fed. Cir.), reh'q denied, in banc suqqestion declined (Fed. Cir. 1996) (the general
civil rights claims alleged are not based on any money-mandating provisions, and do
not give rise to liability for the United States), cert. denied, 522 U.S. 831, reh'q denied,
522 U.S. 1036 (1997); Blassinqame v. United States,33 Fed. C|.504,505, affd,73
F.3d 379 (Fed. Cir. 1995), reh'o denied (Fed. Cir.), cert. denied,517 U.S. 1237 (1996).

          In sum, even considering plaintiffs pro ge status, and drawing all reasonable
 inferences in plaintiffs favor, the plaintiff has not alleged any claims within this court's
jurisdiction. Because the current complaint is dismissed for lack of subject matter
jurisdiction, the court will not examine defendant's arguments regarding res judicata or
failure to state a claim pursuant to RCFC 12(bX6). See, e.q., Vandesande v. United
 States, 94 Fed. Cl. 624, 636 n.8 (2010) ("Because the Court finds it lacks jurisdiction
 over Plaintiff's claim, it is not necessary to address Defendant's assertions of res
judicata and collateral estoppel."), rev'd on other qrounds, 673 F.3d 1342 (Fed. Cir.
 2012); Simmons v. United States,71 Fed. Cl. 188, 189 ("Because the Court dismisses
this case for lack of subject-matter jurisdiction, it does not address the Government's
 alternative motion for summary judgment, affirmative defenses, nor the merits of the
 Plaintiff's claims."), aopeal dismissed, 189 F. App'x 957 (Fed. Cir.2006).

                                      CONCLUSION

         For the reasons discussed above, the court lacks jurisdiction to entertain
plaintiff's claims. Defendant's motion to dismiss is GRANTED and plaintiff's complaint
is DISMISSED. Because plaintiff previously has filed three civil actions in federal courts
which have been dismissed for failure to state a claim, plaintiff is barred from filing any
future complaints in forma pauperis in this court. The Clerk of the Court shall enter
JUDGMENT consistent with this Order and shall reject any future complaints filed by
this plaintiff in this court without the requisite filing fee.

       IT IS SO ORDERED.



                                                                BLANK HORN
                                                                Judge